—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, *776entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner is an inmate at Shawangunk Correctional Facility in Ulster County. As the result of an incident in which he became uncooperative with prison staff who were attempting to provide him with medical treatment, petitioner was found guilty of violating prison disciplinary rules prohibiting attempted assault, refusing a direct order and interfering with employees. Petitioner raises a number of challenges to the administrative determination. Contrary to petitioner’s claims, we do not find that the Hearing Officer was biased or that petitioner was deprived of the right to present witnesses. Moreover, we find that the testimony of the correction officers and medical personnel who witnessed the incident, as well as the misbehavior report, provide substantial evidence supporting the determination. We have considered petitioner’s remaining arguments and find them to be without merit.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.